Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4, 12-14, and 16-18 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 03/24/2021 regarding the 35 U.S.C. 101 rejection has been fully considered but they are not persuasive. 
Applicant argues that the limitations of the instant application are necessarily rooted in computer technology and are not directed to an abstract idea. Examiner disagrees. The claims and solution(s) are not “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” such as that of DDR Holdings, where the court found that the claims were patent eligible. The limitations recite an abstract idea that fall under the grouping of certain methods of organizing human activity (legal interactions, including agreements in the form of contracts, (usage rights)), and managing personal interactions between people (following rules or instructions). 
Applicant argues that the limitations of the instant application integrate the judicial exception into a practical application, specifically, by improving technology (e.g. preventing UAV usage and limiting usage in areas until restrictions are satisfied), including media data capture rights. Examiner Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information
Applicant argues that their claims are similar to that of Example 42 of the 2019 PEG examples. Examiner disagrees. Claim 1 of Example 42 is deemed eligible under 35 U.S.C. 101 because the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Applicant’s invention and claims are not analogous to Example 42 as the claims provide no improvement over computer systems or technology, but instead, merely an improvement in the judicial exception itself.
Applicant argues that the claim limitations amount to significantly more under step 2, prong 2B. Applicant argues that their claims are analogous to Amdocs and quotes “Unlike the claim in Content Extraction, claim 1 of the '065 patent depends upon a specific enhancing limitation that necessarily incorporates the invention's distributed architecture - an architecture providing a technological solution to a technological problem. This provides the requisite 'something more' than the performance of 'well-understood, routine, [and] conventional activities previously known to the industry.” Examiner disagrees with Applicant’s 
Applicant argues that the amended claims utilize computer technology that provides meaningful limitations not found with generic computer components such as providing improvements to UAV control and operations within restricted locations. Specific devices, applications, and communication technologies are required to perform such functions. Examiner disagrees. As stated in claim 1, the computer components perform the limitations of determining location information and sending and receiving information (usage right information) which are limitations generic computer components perform. There is no evidence of an unconventional arrangement of the computer components, nor unconventional performance of the computer components. 
Applicant argues that their claims are analogous to Bascom by providing an intermediate system to better control media capture capabilities on an UAV. Bascom the inventive concept was found in the non-convention and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. However, as stated above, in the Applicant’s invention. There is no evidence of an unconventional arrangement of the computer components, nor unconventional performance of the computer components. 
Applicant's arguments filed 03/24/2021 regarding the 35 U.S.C. 103 rejection has been fully considered but they are not persuasive. 
Applicant argues that Petruzzelli does not disclose “detecting an unmanned vehicle is subject to a usage restriction based on images and wireless signaling for an area, and then preventing media data capture by preventing an unmanned vehicle from capturing additional images of an object within the geo-fenced area”. Examiner notes that the claim limitation does not state this limitation, but instead the claim limitation states “preventing, via the wireless signals prior to processing a transaction for the usage right,  controls for the media data capture associated with the geo-fenced area by the unmanned vehicle using executable code for the unmanned vehicle, wherein the preventing comprises altering a user interface on the user device that limits the media data capture via the user device and preventing the unmanned vehicle from capturing additional images of the object in the geo-fenced area”. Torres  if the UAV records outside of the area, the user may be presented with a blank image, blurred image, or degraded image such as reduced resolution or defocused image, or a message that viewing and/or recording is disabled. This is the same as preventing controls for media capture in the geo-fenced area by altering a user interface on the user device that limits the media data capture via the user device and preventing the unmanned vehicle from capturing additional images of the object in the geo-fenced area. Torres ¶0029 discloses transmission of signals may be over network, internet, and/or broadcast from the transmitter. Further, Examiner notes, that there is no support for portions of this amended limitation (i.e. preventing…prior to processing a transaction for the usage right…); see the 35 U.S.C. 112 section below for a more detailed explanation. 
Applicant also argues similar arguments for the Chan, Torres, Smullin, and Taveira references. Examiner disagrees, and the same argument above for Petruzzelli applies. Torres discloses the limitations and is combined with the references in a 35 U.S.C. 103 combination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 13, and 17 recite the amended limitation of  preventing, via the wireless signals prior to processing a transaction for the usage right, controls for the media data capture associated with the geo-fenced area by the unmanned vehicle using executable code for the unmanned vehicle, wherein the preventing comprises altering a user interface on the user device that limits the media data capture via the user device and preventing the unmanned vehicle from capturing additional images of the object in the geo-fenced area. Applicant’s cite the specification [00016], [00036], and [00060] as support for the amended claims. Examiner disagrees that these paragraphs provide support for the amended limitation. Further, after reviewing the specification, Examiner found the closest paragraphs to be [00027], [00028] and [00060] which, at most, discloses that the user has the option to purchase a usage right, and if the user does not, the user may be penalized for utilizing the device at the location in violation of the restriction. However, there is nothing in the specification disclosing preventing prior to processing a transaction for the usage right, controls for the media data capture associated with the geo-fenced area. In fact, the user’s 
Dependent claims 2-12, 14-16, and 18-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-12 and 17-20 recite a system (i.e. machine) and claims 13-16 recite a method (i.e. process). Therefore claims 1-20 fall within one of the four statutory categories of invention. 
Independent claims 1 and 13 recites the limitations of determining a location of an unmanned vehicle; detecting that the unmanned vehicle is within a proximity associated with an object in a geo-fenced area; detecting an image of the object in the geo-fenced area; determining a usage restriction associated with media data capture of at least the object in the geo- fenced area; sending an alert comprising the usage 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: non-transitory memory (claim 1), one or more hardware processors (claim 1), executable code for the unmanned vehicle (claim 1), a user device (claim 1), a user interface (claims 1 and 13), and wireless signals (claims 1 and 13). The executable code, non-transitory memory and processors amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to mere instructions to implement an abstract idea on a computer, and generally linking the judicial exception to a particular field of use or technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Examiner note: Applicant’s amended limitation of preventing, via the wireless signals prior to processing a transaction request associated with the location for the device, controls for the media data capture by the device within the location that enable capture of additional images of the object may be the right path towards 101 eligibly. However, the Applicant has no support in the specification for the limitation (see the 35 U.S.C. 112(a) rejection above), and more detail would be needed as to the  practical application and “significantly more”.
Dependent claims 2-8 recite limitations and additional elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 2-8 are also rejected under 35 U.S.C. 101.
Dependent claim 9 recites the limitation of providing media streaming services for the media data to the other users, the media streaming services including purchase options for viewing of the media data. The limitation simply includes additional information which further limits the abstract idea analyzed. The claim also recites the additional element of the online marketplace.
The additional element amounts to mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amounts to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.
Dependent claims 10 and 11 recite limitations and additional elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims10 and 11 are also rejected under 35 U.S.C. 101. 
Dependent claim 12 recites the limitation that the location is determined through one of a GPS of the unmanned vehicle, or a navigation system of a device operating the unmanned vehicle. The recitation of these limitations amounts to no more than generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do no more than generally link the judicial exception to a particular field of use. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. 
Independent claim 13 recites the limitations of determining a location of an unmanned vehicle; detecting that the unmanned vehicle is within a proximity associated with an object within the location; receiving an image of the object within the location;  sending an alert comprising executable to limit media data capture  of at least the object within the location by altering a user interface to limit media data capture; preventing, via the wireless signals prior to processing a transaction request associated with the location for the unmanned, controls for the media data capture by the unmanned vehicle 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: executable code and an unmanned vehicle. The executable code amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. The unmanned vehicle and wireless signals amount to generally linking the judicial exception to a particular field of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to mere instructions to implement an abstract idea on a computer, and generally linking the judicial exception to a particular field of use or technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 14 and 16 recite limitations and additional elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 14 and 16 are also rejected under 35 U.S.C. 101.
Claim 15 recites the limitation of receiving media data from a media capture component, and the merchant or the location is determined using the media. The limitation simply includes additional information that further limits the abstract idea. The claim also recites the additional element of the unmanned vehicle. 
The additional element amounts to generally linking the judicial exception to a particular field of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional element that are sufficient to amounts to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to generally linking the judicial exception to a particular field of use or technological environment. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.
Independent claim 17 recites the limitations of determining a location of device; detecting that the device is within a proximity associated with an object within the location; receiving an image of the object within the location; sending an alert comprising a usage restriction within a location, a usage right for the usage restriction associated with the location, limiting controls for media data capture within the location by altering a user interface to limit media capture; preventing, prior to processing a transaction request associated with the location, controls for the media data capture by the device within the location that enable capture of additional images of the object within the location; receiving the transaction request for the usage right at the location, determining a transaction for the usage right of the location; determining a transaction for the usage right of device within the location; generating a notification for the transaction; communicating the notification to a user; in response to receiving a response to the notification, processing the transaction according to the transaction request; determining that an operation has ended associated with the usage right within the location; determining an unused amount of the usage right based on the determining that the operation has ended; and providing a credit to the user based on 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: non-transitory machine-readable medium, machine-readable instructions, a machine, a device, executable code, and a user interface. The non-transitory machine-readable medium, machine-readable instructions, and executable code amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. The device, wireless signals, user interface, and machine amounts to generally linking the judicial exception to a particular field of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to mere instructions to implement an abstract idea on a computer, and generally linking the judicial exception to a particular field of use or technological environment. Mere instructions to apply an exception using 
Dependent claims 18, 19 and 20 recite limitations and additional elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 19 and 20 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1, 2, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli (2017/0364065) in view of Kimchi (2015/0120094) further in view of Torres (2016/0373699) further in view of Chan (2016/0117931) further in view of Smullin (2014/0089016).

Claims 1 and 13: A system comprising: 
a non-transitory memory; (Petruzzelli ¶0059 disclosing a computer system including one or more non-transitory storage devices)
and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: (Petruzzelli ¶0058 disclosing hardware elements may include one or more processors; Fig. 6 disclosing processors coupled to memory; ¶0061 disclosing the computer system also having procedures implemented as instructions executable by a processor within a computer)
determining a location of an unmanned vehicle; (Petruzzelli ¶0045 and Fig. 4, 430 disclosing the location of the UAV may be determined; ¶0033 disclosing the location of the UAV may be determined)


detecting, via wireless signals, that the unmanned vehicle is within a proximity associated with an object in a geo-fenced area; 
detecting, from the unmanned vehicle, an image of the object in the geo- fenced area; 

Petruzzelli discloses in ¶0052 the location (latitude, longitude, other form of coordinates) of the UAV may be determined (determining the proximity of the unmanned vehicle), and in ¶0053 discloses that the management system determines whether the UAV is within a restricted airspace based on the definition of restricted airspace stored by the management system and the location determined in previously ¶0052. Petruzzelli does not disclose, however, detecting the unmanned vehicle is within a proximity associated with an object in a geo-fenced area and detecting from the unmanned vehicle, an image of the object in the geo- fenced area. Kimchi discloses in ¶0103 a user placing a portable device facing upward on a surface where they would have an item delivered, and that as the UAV approaches the delivery location, for example using GPS data, the remote entity controller may send request to a UAV to take control for landing. Further, in ¶0141 it is disclosed that the UAV may take images of the area, which may also include object in the area (¶0103 it is a table). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detecting, via wireless signals, that the unmanned vehicle is within a proximity associated with an object in a geo-fenced area, and detecting, from the unmanned vehicle, an image of the object in the geo- fenced area as taught by Kimchi in the system of Petruzzelli in order to determine if the area is safe (Petruzzelli ¶0141).


determining a usage restriction associated with media data capture of at least the object in the geo-fenced area; 
While Petruzzelli discloses determining a usage restriction, Petruzzelli does not explicitly disclose that the usage restriction is associated with media data capture of at least the object in the geo-fenced area. Torres discloses, however, determining that an operating mode of the UAV being restricted based on a selected geographical area and selected operating mode and user settings (¶0025). Torres also discloses in ¶0028 a user may have permission to record video of a scene of an approves geographical region, but is the user is capturing a scene outside of the area the user may be prevented from doing so and be presented with a blank image, blurred image, or degraded image. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining a usage restriction associated with media data capture of at least the object in the geo-fenced area as taught by Torres in the system of Petruzzelli in view of Kimchi in order to respect privacy concerns regarding UAV operation among certain users as needed (Torres ¶0025).

Regarding the following limitation:
sending, to a user device of a user associated with the unmanned vehicle, an alert comprising the usage restriction and a usage right for the usage restriction associated with the geo-fenced area; 
While Petruzzelli discloses determining sending an alert comprising the usage restriction (Petruzzelli ¶0047 and ¶0055 disclosing transmitting a disablement message Abstract).

While Petruzzelli in view of Chan discloses sending, to a user device associated with the unmanned vehicle, an alert comprising the usage restriction, a usage right for the usage restriction associated with the geo-fenced area, the combination does not explicitly disclose preventing, via the wireless signals prior to processing a transaction for the usage right, controls for the media data capture associated with the geo-fenced area by the unmanned vehicle using executable code for the unmanned vehicle, wherein the preventing comprises altering a user interface on the user device that limits the media data capture via the user device and preventing the unmanned vehicle from capturing additional images of the object in the geo-fenced area. Torres does:
preventing, via the wireless signals prior to processing a transaction for the usage right, controls for the media data capture associated with the geo-
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include preventing, via the wireless signals prior to processing a transaction for the usage right, controls for the media data capture associated with the geo-fenced area by the unmanned vehicle using executable code for the unmanned vehicle, wherein the preventing comprises altering a user interface on the user device that limits the media data capture via the user device and preventing the unmanned vehicle from capturing additional images of the object in the geo-fenced area as taught by Torres in the system of Petruzzelli in view of Kimchi further in view of Torres in order to respect privacy concerns regarding UAV operation among certain users as needed (Torres ¶0025).

receiving a transaction processing request for the transaction for the usage right from the user; (Petruzzelli ¶0011 disclosing a transponder system 
processing the transaction in accordance with the transaction processing request; Page 2 of 17Appl. No.: 15/623,276(Petruzzelli ¶0018 disclosing if the UAV identifier is received by the wireless transceiver and determined by the UAV interrogators to be associated with an exemption for the restricted access, the UAV may be permitted to continue its flight and no further action may be taken by the management system to disable the UAV)
determining that the unmanned vehicle has ended an operation associated with the usage right within the geo-fenced area; (Petruzzelli ¶0040 disclosing determining that the UAV has left the restricted airspace and is now outside of the restricted airspace area)

While Petruzzelli discloses determining that the unmanned vehicle has ended an operation associated with the usage right within the geo-fenced area, and Chan discloses communicating an adjusted final invoice/bill of the amount due to the account of the operator (Chan ¶0331),  the combination does not explicitly disclose determining an unused amount of the usage right by the unmanned vehicle based on the determining that the unmanned vehicle has ended the operation; and providing a credit to the user based on the unused amount of the usage right. Smullin does:
determining an unused amount of the usage right by the unmanned vehicle based on the determining that the unmanned vehicle has ended the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining an unused amount of the usage right by the unmanned vehicle based on the determining that the unmanned vehicle has ended the operation; and providing a credit to the user based on the unused amount of the usage right as taught by Smullin in the system of Petruzzelli in view of Kimchi further in view of Torres further in view of Chan, to discourage waste and abuse of resources (thus, pre-payment) as stated in Smullin ¶0055.

Claim 2: The system of claim 1, wherein the unmanned vehicle comprises an unmanned aerial vehicle, (Petruzzelli ¶0002 disclosing an unmanned aerial vehicle (UAV))
and wherein the usage right comprises at least one of a flight right to fly the unmanned aerial vehicle in the geo-fenced area or a data capture right for the media data capture within the geo-fenced area using the unmanned aerial vehicle. (Petruzzelli ¶0003 disclosing the airspace definition may define exceptions defining one or more restricted airspaces in which the UAV is permitted to fly)

Claim 5: The system of claim 1, wherein the usage right provides permission for use of the unmanned vehicle within the geo-fenced area, (Petruzzelli ¶0003 disclosing 
wherein the usage restriction is associated with a penalty on a use of the unmanned vehicle in association with the geo-fenced area without the usage right, and wherein the alert further includes the penalty. (Petruzzelli ¶0047 disclosing the management system may transmit a disablement message (alert) to the UAV; if the UAV is does not have an applicable exemption to fly within the restricted airspace, the UAV may be eligible to be disabled; ¶0048 disclosing in response to receiving a disablement message, the UAV may at least partially disable its functionality including control by the UAV’s pilot)

Claim 12: The system of claim 1, wherein the location is determined through one of a global positioning system (GPS) of the unmanned vehicle or a navigation system of a device operating on the unmanned vehicle. (Petruzzelli ¶0033 disclosing the UAV may have an on-board GNSS module such as a GPS receiver, through which the GPS can determine its absolute location)

Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli (2017/0364065) in view of Kimchi (2015/0120094) further in view of Torres (2016/0373699) further in view of Chan (2016/0117931) further in view of Smullin (2014/0089016) further in view of Taveira (2016/0253907).

Claim 3: The system of claim 2, 

wherein the transaction further comprises a flight path purchasable for the unmanned aerial vehicle through the geo-fenced area. (Taveira ¶0112 disclosing a drone entering airspace over the restricted area; drone may be provided conditional access or require payment of a toll or a combination; the processor may continue to navigate along a flight path (purchased flight path))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the transaction comprising a flight path purchasable for the unmanned aerial vehicle as taught by Taveira in the system of Petruzzelli in view of Kimchi further in view Torres in view of Chan further in view of Smullin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claim 4: The system of claim 1, 
While Petruzzelli discloses requesting a usage right, Petruzzelli does not explicitly disclose that the usage right comprises a cost for the usage right and wherein the cost includes at least one price for at least one of a flight duration, a flight path, an image capture, a video capture, or uploading and/or sharing of the media data. Taveira does:
wherein the usage right comprises a cost for the usage right, and wherein the cost includes at least one price for at least one of a flight duration, a flight path, an image capture of the object, a video capture of the object, or uploading and/or sharing of the media data capture of the object.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the usage right comprises a cost for the usage right and wherein the cost includes at least one price for at least one of flight duration, flight path, image capture, video capture, or uploading and sharing of the media data as taught by Taveira in the system of Petruzzelli in view of kimchi further in view of Torres further in view of Chan further in view of Smullin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claim 6: The system of claim 5, wherein prior to the receiving the transaction processing request the operations further comprise: (Petruzzelli ¶0033 disclosing determining the location of the UAV, and ¶0034 and ¶0036 disclosing the transaction requesting the identifier from the UAV)
determining that the unmanned vehicle is operated in association with the geo-fenced area without the usage right for the usage restriction; (Petruzzelli ¶0038 disclosing a UAV flying in and around a restricted airspace that does not have an exemption, or permission to fly in the restricted area)

and processing a payment for the penalty on the use of the unmanned vehicle within the geo-fenced area. (Taveira ¶0179 disclosing a drone operator ignoring conditional access restrictions and flying into a restricted area without the proper authorization may receive fines)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the usage right comprises a cost for the usage right and wherein the cost includes processing a payment for the penalty on the use of the unmanned vehicle within the geo-fenced area as taught by Taveira in the system of Petruzzelli in view of Kimchi, further in view of Torres, further in view of Chan, further in view of Smullin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claim 7: The system of claim 1, 
wherein the usage right comprises a permission by an entity associated with the geo-fenced area to utilize the unmanned vehicle within the geo-fenced area, (Petruzzelli ¶0026 disclosing based on a classification of the UAV, the management system may permit access)

and wherein the transaction includes a purchase of the permission. (Taveira ¶0112 disclosing a drone entering airspace over the restricted area; drone may be provided conditional access or require payment of a toll or a combination; the processor may continue to navigate along a flight path (purchased flight path); ¶0087 disclosing payment of a toll may override an additional restriction such as paying for permission to conduct high resolution imaging)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the transaction includes purchase of the permission as taught by Taveira in the system of Petruzzelli in view of Kimchi, further in view of Torres, further in view of Chan, further in view of Smullin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claims 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli (2017/0364065) in view of Kimchi (2015/0120094) further in view of Torres (2016/0373699) further in view of Chan (2016/0117931) further in view of Smullin (2014/0089016) further in view of Clements (2016/0057457).

Claim 8: The system of claim 1, wherein the operations further comprise: 

receiving media data from the unmanned vehicle; (Clements ¶0005 disclosing social live video streaming which can broadcast a video in a simple application LiveFromMe (LFM); pg. 4, ¶0059 No. 15 disclosing the LFM application supports RTMP enable camera and devices inclusive to drones (unmanned vehicle))
and providing the media data on an online marketplace for viewing by other users. (Clements ¶0005 disclosing the LFM application providing features including high quality video delivery and features that provide payout to users based on pay per view and advertising revenue; ¶0015 disclosing when the user initiates a live performance the LFMSMHAF (lfm service media handler and application framework) may access may notify followers with alerts/messages sent to viewers’ social media accounts; ¶0018 disclosing the user may be presented with an opportunity to purchase a performance)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include receiving media data from the unmanned vehicle and providing the media data on an online marketplace for viewing by other users as taught by Clements in the system of Petruzzelli in view of Kimchi, further in view of Torres, further in view of Chan, further in view of Smullin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Claim 9: The system of claim 8, wherein the online marketplace comprises media streaming services for the media data to the other users, and wherein the operations further comprise: 
While Petruzzelli discloses that UAVs have recreational uses such as photography, videography, and entertainment, Petruzzelli does not explicitly disclose an online marketplace providing media streaming services for the media data to the other users, and wherein the media streaming services include a purchase option for viewing of the media data (from the UAV) on the online marketplace. Clements does:
providing, via the online marketplace, a purchase option for viewing of the media data via the media streaming services on the online marketplace. (Clements ¶0005 ¶0005 disclosing social live video streaming which can broadcast a video in a simple application LiveFromMe (LFM); the application provides a features including high quality video delivery and features that provide payout to users based on pay per view and advertising revenue; ¶0015 disclosing when the user initiates a live performance the LFMSMHAF (LFM service media handler and application framework) may access may notify followers with alerts/messages sent to viewers’ social media accounts; ¶0018 disclosing the user may be presented with an opportunity to purchase a performance)


Claim 10: The system of claim 9, wherein the operations further comprise: 
While Petruzzelli discloses receiving a location of an unmanned vehicle, Petruzzelli does not explicitly disclose receiving a location of one of the other users, and communicating information comprising available media data captured within the geo-fenced area on the online marketplace, wherein the available media data comprises at least the available media data. Clements does:
receiving a location of one of the other users; and communicating information comprising available media data captured within the geo-fenced area on the online marketplace, wherein the available media data comprises at least the available media data. (Clements pg. 4, ¶0059, No. 17 disclosing content relevance based on geo-location; users may be presented with content with geographical relevance)


Claim 14: The method of claim 13, wherein prior to the determining the location of the unmanned vehicle, the method further comprises: 
While Petruzzelli discloses receiving a transaction request to access a restricted location, and that UAVs have recreational uses such as photography, videography, entertainment, Petruzzelli does not disclose receiving a request for an e-order from a merchant associated with the location, determining the merchant associated with the location; and providing, to the user, items available from the merchant. Clements does:
receiving a request for an e-order from a merchant associated with the location; (Clements ¶0018 disclosing the user being presented with the opportunity to purchase a performance; performances may be in different forms of purchase such as subscription; see Fig. 5 disclosing the LFM end user website 
determining the merchant associated with the location; and providing, to the user, items available from the merchant. (Clements ¶0040 disclosing a viewer subscribed to live views within a certain geography (merchant by location), the viewer is notified whenever a live broadcast is started in the specific geography the viewer has selected; ¶0043 disclosing searching for live events (items) within a defined geography such as Seattle, WA)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include receiving a request an e-order from a merchant associated with the location, determining the merchant associated with the location, and  providing, to the user, items available from the merchant as taught by Clements in the system of Petruzzelli in view of Kimchi, further in view of Torres, further in view of Chan, further in view of Smullin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination.

Claim 15: The method of claim 14, wherein prior to determining the location of the unmanned vehicle, the method further comprises: 
While Petruzzelli discloses receiving a transaction request to access a restricted location, and that UAVs have recreational uses such as photography, videography, entertainment, Petruzzelli does not explicitly disclose receiving media data from a media 
receiving media data from a media capture component of the unmanned vehicle, wherein at least one of the merchant or the location is determined using the media data.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include receiving media data from a media capture component of the unmanned vehicle, wherein at least one of the merchant or the location is determined using the media data as taught by Clements in the system of Petruzzelli in view of Kimchi, further in view of Torres, further in view of Chan, further in view of Smullin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination.

Claim 16: The method of claim 14, further comprising:
While Petruzzelli discloses receiving a transaction request to access a restricted location, and that UAVs have recreational uses such as photography, videography, entertainment, Petruzzelli does not disclose receiving delivery instructions for the one or more of the items; and communicating, to the merchant, the delivery instructions with the one or more items. Clements does:
 receiving delivery instructions for the one or more of the items in the order from the merchant; and communicating, to the merchant, the delivery instructions with the one or more of the items. (Clements ¶0014 disclosing the bandwidth and 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include receiving delivery instructions for the one or more of the items; and communicating, to the merchant, the delivery instructions with the one or more of  the items as taught by Clements in the system of Petruzzelli in view of Kimchi, further in view of Torres, further in view of Chan, further in view of Smullin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli (2017/0364065) in view of Kimchi (2015/0120094) further in view of Torres (2016/0373699) further in view of Chan (2016/0117931) further in view of Smullin (2014/0089016) further in view of Clements (2016/0057457) further in view of Taveira (2016/0253907).

Claim 11: The system of claim 8, wherein the operations further comprise: 
While Petruzzelli discloses determining a location of an unmanned vehicle and whether the vehicle is in a restricted area, Petruzzelli in view of Clements does not explicitly disclose determining a travel path taken by the unmanned vehicle through the geo-fenced area, and providing the travel path for purchase by the other users on the online marketplace.  Taveira does:
determining a travel path taken by the unmanned vehicle through the geo-fenced area; and providing the travel path for a purchase by the other users on the online marketplace. (Taveira ¶0050 disclosing the position information may be associated with the current drone position maybe include flight paths; ¶0112 disclosing requiring the payment a toll to navigate along a flight path)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining a travel path taken by the unmanned vehicle through the geo-fenced area, and providing the travel path for purchase by the other users on the online marketplace as taught by Taveira in the system of Petruzzelli in view of Kimchi, further in view of Torres, further in view of Chan, further in view of Smullin, further in view of Clements, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination.

s 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taveira (2016/0253907) further in view of Kimchi (2015/0120094) further in view of Torres (2016/0373699) further in view of Petruzzelli (2017/0364065) further in view of Smullin (2014/0089016).

Claim 17: A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: (Taveira ¶0193 disclosing a non-transitory computer readable storage medium; functions may be stored as one or more instructions of code on a non-transitory computer-readable storage medium)
determining a location of a device; (Taveira Fig. 4B and ¶0098 disclosing determining the present location)

Regarding the following limitations:
 detecting, via wireless signals, that the device is within a proximity associated with an object within the location; receiving, from the device, an image of the object within the location; 
Taveria discloses in ¶0106 the location of restricted area in proximity to the location of the drone, but does not explicitly disclose detecting the unmanned vehicle is within a proximity associated with an object within the location and receiving from the device, an image of the object within the location. Kimchi discloses in ¶0103 a user placing a portable device facing upward on a surface where they would have an item delivered, and that as the UAV approaches the delivery location, for example using GPS data, the 

Taveira, as modified above, discloses the following limitation:
sending an alert comprising a usage restriction of the device within  the location, a usage right for the usage restriction associated with the location, (Taveria ¶0150 disclosing the drone receiving an indication that payment was successful and the drone may fly into the area, also sending a notification that the payment was not successful and that the drone should take corrective action such as taking an alternative route including restrictions (¶0124 and ¶0151))

While Taveria discloses sending, to a user device associated with the device, an alert comprising the usage restriction, a usage right for the usage restriction associated within the location, the combination does not explicitly disclose executable code to limit controls for media data capture within the location by altering a user interface, to limit 
Page 6 of 17Appl. No.: 15/623,276 and (sending) executable code to limit controls for media data capture within the location by altering a user interface, to limit the media data capture; preventing, via the wireless signals prior to processing a transaction request associated with the location for the device, controls for the media data capture by the device within the location that enable capture of additional images of the object within the location; (Torres ¶0028 disclosing if the user has permission to record video only if the UAV is in an approved geographical area, if the UAV records outside of the area, the user may be presented with a blank image, blurred image, or degraded image such as reduced resolution or defocused image, or a message that viewing and/or recording is disabled)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include executable code to limit controls for media data capture within the location by altering a user interface, to limit the media data capture; preventing, via the wireless signals prior to processing a transaction request associated with the location for the device, controls for the media data capture by the device within the location that enable capture of additional images of the object within the location as taught by Torres in the system of Taveria in view of Kimchi in order to respect privacy concerns regarding UAV operation among certain users as needed (Torres ¶0025).


receiving  the transaction request for the usage right of the device at the location; determining a transaction for the usage right of the device within the location; generating a notification for the transaction; (Taveira ¶0098 disclosing the drone sending a request to obtain access information for a restricted area; if conditional restrictions exist for the restricted area,  the processor of the drone may provide information responsive to the conditions in a message to the server including access level; ¶0087 disclosing conditional restrictions on access to airspace over restricted areas may include restrictions on activities that may be performed such as taking high resolution imagery)
communicating the notification to a user associated with the device; (Taveira ¶0099 disclosing the server may pass restrictions, such as use restrictions, in a reply message to the drone)
in response to receiving a response to the notification, processing the transaction according to the transaction request; (Taveira ¶0099 disclosing accessing being permitted under the conditions and the processor of the drone flying the drone into the restricted area based on the access restrictions)
 
Taveria discloses the drone may be required to take corrective action such as leaving a restricted area, but does not explicitly disclose determining that the device has ended an operation associated with the usage right of the device within the location. Petruzzelli does:
determining that the device has ended an operation associated with the usage right of the device within the location; (Petruzzelli ¶0040 disclosing determining that the UAV has left the restricted airspace and is now outside of the restricted airspace area)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining that the device has ended an operation associated with the usage right of the device within the location as taught by Petruzzelli in the system of Taveria in view of Kimchi, further in view of Torres since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination.
 
While Petruzzelli discloses determining that the device has ended an operation associated with the usage right within the geo-fenced area, and Taveria discloses a toll charge amount due to the account of the operator in order to access the restricted area (Taveria ¶0038), the combination does not explicitly disclose determining an unused amount of the usage right by the device based on the determining that the device has ended the operation; and providing a credit to the user based on the unused amount of the usage right. Smullin does:
determining an unused amount of the usage right by the device based on the determining that the device has ended the operation; and providing a credit to the user based on the unused amount of the usage right.


Claim 18: The non-transitory machine-readable medium of claim 17, 
wherein the transaction request comprises at least one of a first request for permission to operate the device at the location or a second request for permission for the media data capture within the location. (Taveira ¶0148 disclosing indicating a toll is required for access to a restricted area; ¶0149 disclosing the drone may provide toll payment information (request for permission to operate/fly in the area)
 
Claim 19: The non-transitory machine-readable medium of claim 17, 
wherein the device comprises a drone device managed by a different entity from the user, wherein the different entity is authorized for the usage right  within the location, (Taveira ¶0174 disclosing a drone or drone operator (user) may be certified by an agency or third party (entity) to fly drones in particular areas for various permitted uses (managed))
and wherein the transaction request comprises a request to operate the drone device by the user from the different entity. (Taveira ¶0148 disclosing indicating a toll is required for access to a restricted area; ¶0149 disclosing the drone may provide toll payment information (request for permission to operate/fly in the area)

Claim 20: The non-transitory machine-readable medium of claim 17, wherein the transaction request comprises a request to purchase media data capture rights over an area of the location, (Taveira ¶0098 disclosing the request for condition restrictions and responsive to the condition, toll payment information; ¶0149 disclosing the drone may provide toll payment information; ¶0087 disclosing payment of a toll may override an additional restriction such as paying for permission to conduct high resolution imaging)
wherein the response comprises a purchase request for the media data capture rights, and wherein prior to the determining that the device has ended the operation, the operations further comprise: authorizing the device for the media data capture rights within the location. (Taveira ¶0087 disclosing payment of a toll may override an additional restriction such as paying for permission to conduct high resolution imaging; Fig. 5A disclosing the flowchart showing that payment is made at, 517 which is prior to the drone gaining access to the area, which is necessarily before the drone has ended operation in the area because the drone has not yet entered the area to start operation in the area; see also Fig. 4B)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628